MEMORANDUM OPINION
 
No. 04-10-00258-CR
 
Edward Jesse CANTU,
Appellant
 
v.
 
The STATE of
Texas,
Appellee
 
From the County Court
at Law No. 7, Bexar County, Texas
Trial Court No. 286720
Honorable Monica
Guerrero, Judge Presiding
 
PER CURIAM
 
Sitting:            Karen
Angelini, Justice
                        Sandee
Bryan Marion, Justice
                        Phylis
J. Speedlin, Justice
 
Delivered and
Filed:  May 12, 2010
 
DISMISSED
 
Appellant
has filed a motion to dismiss this appeal. The motion is signed by both
Appellant and his attorney. See Tex.
R. App. P. 42.2(a). We, therefore, grant the motion and dismiss this
appeal. See id.
 
PER CURIAM
 
Do not publish